PER CURIAM.
The serious question suggested by this record is whether defendants are guilty of unfair competition, if they are doing no more than what they themselves admit having done.
*224But there is some evidence of defendants having deliberately passed off'their own goods as those of the plaintiff’s, and this was enough to justify injunction pendente lite. We are not disposed to disturb the result as embodied in this temporary order. Therefore the order is affirmed, with a recommendation that the trial of the cause be expedited. This affirmance is not to be taken as an expression of opinion regarding the principal question, which will undoubtedly be presented when the cause comes on to be tried, .after examination and cross-examination ■of witnesses.
Order affirmed, with costs.